Exhibit 10.14.2

SECOND AMENDMENT

TO THE NCR NONQUALIFIED EXCESS PLAN

AMENDMENT TO THE NCR NONQUALIFIED EXCESS PLAN (the “Plan”) as restated and in
effect January 1, 1996 by NCR Corporation (“NCR”).

WHEREAS, the Plan was amended and restated effective January 1, 1996, and
amended by a First Amendment effective September 1, 2004, to admit no new
participants in the Plan and cease benefit accruals for all participants other
than a grandfathered group; and

WHEREAS, NCR desires to amend the Plan to conform the eligibility requirements
for the frozen group of participants to the Company’s new job evaluation system
that designates positions grades instead of bands effective January 1, 2006;

NOW, THEREFORE, NCR does hereby amend the Plan, effective January 1, 2006, as
follows:

1. Section 2.1 Participation of ARTICLE II is hereby amended by the addition of
the following new sentence at the end thereof:

Notwithstanding the above, effective January 1, 2006, individuals who are
eligible to participate in the Plan on December 31, 2005, shall continue to be
eligible to participate in the Plan, regardless of any subsequent changes in
their band or grade level, and shall be entitled to a benefit from this Plan if
they terminate from the Company at or after age 55, regardless of band or grade
level.

IN WITNESS WHEREOF, NCR has caused this amendment to the Plan to be executed
this 27th day of February, 2006.

 

FOR NCR CORPORATION By:  

/s/ Christine Wallace

  Christine Wallace   Senior Vice President, Human Resources